ITEMID: 001-102376
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: COMMITTEE
DATE: 2010
DOCNAME: CASE OF KOVALEV v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Mirjana Lazarova Trajkovska;Rait Maruste;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1958 and lives in Odessa.
5. On 23 December 1999 the applicant lodged a claim with the Kyivskyy District Court of Odessa against the local land department. He sought the acknowledgement of his ownership title over a land plot which according to him was within his family estate.
6. On 27 September 2000 the applicant lodged a claim with the Zhovtnevyy District Court of Odessa against the municipal council seeking the ownership certificates in respect of the disputed land to be declared invalid. The two claims were subsequently joined into one case.
7. K., a private person and the owner of the disputed land plot, participated in the proceedings as a third party.
8. On 16 August 2001 the Kyivskyy District Court of Odessa left the applicant’s claims without examination in view of his repeated failure to appear before the court. On 27 November 2001 the Odessa Regional Court of Appeal quashed the ruling of 16 August 2001 and sent the case for further examination.
9. On 24 May 2002 the Kyivskyy District Court of Odessa found that the applicant had no legal basis to claim a title to the land plot and rejected his claims as unsubstantiated.
10. On 6 September 2004 the Odessa Regional Court of Appeal dismissed the applicant’s appeal which he had to re-submit on several occasions in order to comply with procedural requirements and upheld the judgment of 24 May 2002.
11. On 5 October 2004 the applicant appealed in cassation.
12. On 20 July 2007 the Kharkiv Regional Court of Appeal, acting as a court of cassation, dismissed the applicant’s appeal in cassation and upheld the decisions of the lower courts.
13. The applicant received a copy of the ruling of 20 July 2007 in September 2009 after he had lodged a number of enquiries with the courts.
14. In the course of the proceedings the applicant lodged a number of procedural requests, some of which were allowed, including those concerning the application of provisional measures, withdrawal of the judges from his case, suspension of the proceedings in view of his health problems and pending the outcome of a criminal case against a private person concerning the matter. He also lodged appeals against some of the procedural rulings and requested copies of documents from the case-file. On six occasions the applicant failed to appear before the courts or requested adjournment of the hearings because of his health problems which caused a delay of about seven months. Another five-month delay was caused by respondents’ non-appearance before the courts.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
